Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 1 of 22   PageID 126




                                 Exhibit 1
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 2 of 22   PageID 127
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 3 of 22   PageID 128
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 4 of 22   PageID 129
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 5 of 22   PageID 130
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 6 of 22   PageID 131
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 7 of 22   PageID 132
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 8 of 22   PageID 133
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 9 of 22   PageID 134
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 10 of 22   PageID 135
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 11 of 22   PageID 136
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 12 of 22   PageID 137
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 13 of 22   PageID 138
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 14 of 22   PageID 139
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 15 of 22   PageID 140
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 16 of 22   PageID 141
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 17 of 22   PageID 142
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 18 of 22   PageID 143
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 19 of 22   PageID 144
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 20 of 22   PageID 145
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 21 of 22   PageID 146
Case 1:18-cv-01110-STA-jay Document 35-1 Filed 04/30/19 Page 22 of 22   PageID 147
